Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION1
1.	Claims 1-9, 15-36 and 41-74 are all the claims.
2.	Claims 16-18 are amended in the Response of 9/16/2022.
3.	Claims 43-74 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/16/2020.
4.	Claims 1-9, 15-36 and 41-42 are all the claims under examination. 
5.	This Office Action is final. 

Information Disclosure Statement
6.	The IDS of 9/16/2022 has been considered and entered. The initialed and dated 1449 form is attached.

Withdrawal of Rejection(s)
Claim Rejections - 35 USC § 112
7.	The rejection of Claim 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
	a) Applicants have amended Claim 16 to delete the phrase “(EU numbering).” 
Rejections Maintained
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement
8.	The rejection of Claims 1-9, 15-16, 19-36 and 41-42 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is maintained for the pending claims.  
	a) Applicants allege the specification contains sufficient description to reasonably convey to one skilled in the art that the full scope of the claims is enabled. The specification provides guidance on the preparation and testing of MAT-Fab antibodies across the full scope of the claims. The specification satisfies this test. See, e.g., paragraphs [0008]-[0027] and [0142]-[0149], for descriptions of experimental procedures for making a MAT-Fab antibody and paragraphs [0193], -19- [0198]-[0203] and Tables 5, 6, 7, and 8 of the specification for detailed illustration of the structure and composition of a MAT-Fab antibody according to the claims. 
	Response to Arguments
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
For example, the specification specifically teaches on p. 18 that the “bispecific antibody according to the invention is "monovalent" with respect to binding sites for each epitope or antigen bound; is "asymmetric" with respect to the location of the Fab units relative to the dimerized Fc region; and has "tandem" Fab binding units linked directly to one another, in N-terminal to C-terminal direction, through a common heavy chain.” Nowhere in the claims is there any description of the composition for the heavy chain much less that it is a common heavy chain for the MAT-Fab constructs of the invention.
For example, none of the claims define the sequences for the CH1 and CL pairs in the first and second light chains vis-à-vis the CH1 and CL of the heavy chain. It is seemingly the case based on a curated sequence alignment for the antibody sequences in Claims 17 and 18, that the CH1 domains are shared or common as amongst the structural elements as is true for the CL domains being shared or common. If this is the case, Applicants have omitted a critical important structural description in the success and enablement for the instant claimed invention. 
SEQ ID NO: 2 (Claim 17) and SEQ ID NO: 6 (Claim 18) have identical CH1 domains:

    PNG
    media_image1.png
    571
    617
    media_image1.png
    Greyscale

SEQ ID NO: 3 (Claim 17) and SEQ ID NO: 7 (Claim 18) have identical CL domains:

    PNG
    media_image2.png
    511
    587
    media_image2.png
    Greyscale


b) Applicants allege a supplemental declaration from the inventor, Dr. Chengbin Wu, under the provisions of 37 CFR §1.132 provides five additional working examples of the claimed MAT-Fab bispecific antibodies and containing the Fc modification for a stabilized KiH structure as specified in claim 1. As described in the declaration, the inventor presents four additional anti- BCMA/CD3 MAT-Fab bispecific antibodies comprising two different VH domains for CD3, and one anti-PD-L1/CD47 MAT-Fab bispecific antibody, prepared and tested according to the methods and teachings of the original specification.
Response to Arguments
The declaration evidence of Dr. Wu has not been entered for the following reasons:
	i) the declaration recites amino acid sequences that are not defined by sequence identifier(s) in order to ascertain whether the sequences are compliant under 37 CFR 1.812-1.825;
	ii) the sequences presented in the declaration appear to represent new matter that was not previously disclosed in the present application; 
	iii) it is unclear and undeterminable whether the Fab-MAT constructs comprise a common CH1, a common CL and/or a common heavy chain as amongst all of the five examples. 
Looking at the list of two different target antigens limited to those in Claim 23 alone, the ordinary artisan could reasonably conclude that Applicants were not in possession for the full breadth and scope of the claims much less being enabled for the full breadth and scope where the different antigens are unlimited and infinite for the most generic claims.
“The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability” (citing In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971)).
“In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.”

The rejection is maintained.
Conclusion
9.	Claims 17-18 are allowed. The combination of peptide sequences in each of Claims 17 (anti-CD20xanti-CD3; MAT-Fab KiH1) and 18 (anti-CD20xanti-CD3; MAT-Fab KiH2) are free from the art.

10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643